 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
       THE HUMAN RIGHTS DEFENSE
       CENTER AND MICHELLE DILLON,
 8
                            Plaintiffs,
 9
           v.                                          C18-1141 TSZ
10
       U.S. DEPARTMENT OF HOMELAND                     MINUTE ORDER SETTING
11     SECURITY, AND UNITED STATES                     TRIAL AND RELATED DATES
       IMMIGRATION AND CUSTOMS
12     ENFORCEMENT,
13                          Defendants.

14

15 BENCH TRIAL DATE                                               December 2, 2019

     Length of Trial                                                            1 day
16
   All dispositive motions must be filed by                      September 12, 2019
17        and noted on the motion calendar
          no later than the fourth Friday thereafter
18        (see LCR 7(d))
19 All motions in limine must be filed by                             October 31, 2019
         and noted on the motion calendar no later
20       than the Friday before the Pretrial Conference
         (see LCR 7(d)(4))
21

22

23

     MINUTE ORDER SETTING TRIAL AND RELATED DATES - 1
 1 Trial briefs and Agreed Pretrial Order due 1                           November 15, 2019

 2 Proposed Findings of Fact and
     Conclusions of Law due                                               November 18, 2019
 3
   Pretrial Conference to be held at 1:30 p.m. on                         November 22, 2019
 4        These dates are set at the direction of the Court after reviewing the joint status
   report and discovery plan submitted by the parties. All other dates are specified in the
 5 Local Civil Rules. If any of the dates identified in this Order or the Local Civil Rules fall
   on a weekend or federal holiday, the act or event shall be performed on the next business
 6 day. These are firm dates that can be changed only by order of the Court, not by
   agreement of counsel or parties. The Court will alter these dates only upon good cause
 7 shown: failure to complete discovery within the time allowed is not recognized as good
   cause.
 8
          As required by LCR 37(a), all discovery matters are to be resolved by agreement if
 9 possible. Counsel are further directed to cooperate in preparing the final pretrial order in
   the format required by LCR 16.1.
10
          Notwithstanding Local Civil Rule 16.1, the exhibit list shall be prepared in table
11 format with the following columns: “Exhibit Number,” “Description,” “Admissibility
   Stipulated,” “Authenticity Stipulated/Admissibility Disputed,” “Authenticity Disputed,”
12 and “Admitted.” The latter column is for the Clerk’s convenience and shall remain
   blank, but the parties shall indicate the status of an exhibit’s authenticity and
13 admissibility by placing an “X” in the appropriate column. Duplicate documents shall
   not be listed twice: once a party has identified an exhibit in the pretrial order, any party
14 may use it.

15           The original and one copy of the trial exhibits are to be delivered to the courtroom
     at a time coordinated with Gail Glass, who can be reached at 206-370-8522, no later than
16   the Friday before trial. Each set of exhibits shall be submitted in a three-ring binder with
     appropriately numbered tabs. Each exhibit shall be clearly marked. Plaintiff’s exhibits
17   shall be numbered consecutively beginning with 1; defendant’s exhibits shall be
     numbered consecutively beginning with the next multiple of 100 after plaintiff’s last
18   exhibit; any other party’s exhibits shall be numbered consecutively beginning with the
     next multiple of 100 after defendant’s last exhibit. For example, if plaintiff’s last exhibit
19   is numbered 159, then defendant’s exhibits shall begin with the number 200; if
     defendant’s last exhibit number is 321, then any other party’s exhibits shall begin with
20   the number 400.

21
     1
         The Agreed Pretrial Order shall be filed in CM/ECF and shall also be attached as a Word
22 compatible file to an e-mail sent to the following address: ZillyOrders@wawd.uscourts.gov.

23

     MINUTE ORDER SETTING TRIAL AND RELATED DATES - 2
 1         Counsel must be prepared to begin trial on the date scheduled, but it should be
     understood that the trial might have to await the completion of other cases.
 2
          Should this case settle, counsel shall notify Karen Dews at (206) 370-8830 as soon
 3 as possible.

 4         A copy of this Minute Order shall be mailed to all counsel of record.

           Dated this 10th day of April, 2019.
 5

 6                                                   William M. McCool
                                                     Clerk
 7
                                                     s/Karen Dews
 8                                                   Deputy Clerk

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER SETTING TRIAL AND RELATED DATES - 3
